Citation Nr: 1207282	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1945 to January 1949.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for heart disease and chest pains, later recharacterized as hypertension.  

The appellant appealed the RO's determination and in November 2006, he testified at a Board videoconference hearing.  In a December 2006 decision, the Board reopened the previously denied claim of service connection for hypertension and denied the claim on the merits.

The appellant appealed the Board's December 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in February 2008, the appellant's then-attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for partial remand.  In a February 2008 order, the Court granted the motion, vacated the portion of the Board's December 2006 decision denying service connection for hypertension, and remanded the matter to the Board for further development and readjudication.

In April 2008 and April 2010, the Board remanded the matter to the RO for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Neither the appellant nor his representative has argued otherwise.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence establishes that hypertension was not present during the appellant's active service or manifest to a compensable degree within one year of service separation nor is the appellant's current hypertension causally related to his active service or any incident therein.  


CONCLUSION OF LAW

Hypertension was not incurred in service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a January 2004 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim of service connection for hypertension, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In March 2006, the RO sent the appellant a letter for the express purpose of complying with the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In May 2006 and May 2008, the appellant was provided with additional notification letters reiterating the information previously provided.  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the December 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In a January 2012 statement submitted in response to the December 2011 Supplemental Statement of the Case, the appellant indicated that he had no additional information or evidence to submit and asked that the Board proceed with consideration of his appeal as soon as possible.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  VA has also obtained the appellant's complete federal civilian personnel file as directed by the Court's February 2008 order.  The record now contains medical and administrative records spanning the appellant's entire period of federal service, ending with his disability retirement in 1961.  

The Board notes that after several attempts, VA has also obtained an adequate medical opinion in connection with the appellant's claim.  38 C.F.R. § 3.159(c)(4) (2011).  As discussed by the Board in its April 2010 remand, a December 2009 VA medical opinion was of little probative value as the basis upon which the examiner arrived at his conclusions was entirely unclear.  Pursuant to the Board's remand instructions, the appellant again underwent VA medical examination in September 2010.  Again, however, the opinion offered by the examiner was of little probative value, as the examiner based her opinion on a misreading of the appellant's medical records.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  In light of the examiner's error, the RO returned the claims folder for a clarifying opinion.  The Board finds that the December 2011 opinion report obtained in response to that request is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  Indeed, the examiner indicated that he reviewed all four volumes of the appellant's claims folder in providing his opinion.  The examiner also provided a rationale for the opinion rendered with citations to the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Again, the Board notes that in a January 2012 statement submitted in response to the December 2011 Supplemental Statement of the Case, the appellant indicated that he had no additional information or evidence to submit and asked that the Board proceed with consideration of his appeal as soon as possible.  

Background

In pertinent part, records from the appellant's federal civilian personnel file show that in November 1941 and September 1943, prior to his period of active duty, the appellant underwent medical examination in connection with his employment.  At that time, he denied having any physical defects, diseases, or disabilities and examination of his heart and blood vessels revealed no abnormalities.  The appellant's blood pressure in September 1943 was 148/64.  

At the appellant's January 1946 military enlistment medical examination, his blood pressure was 138/84, with no finding of hypertension.  In-service treatment records are entirely negative for notations of hypertension or elevated blood pressure readings.  At his January 1949 military discharge medical examination, the appellant's blood pressure was 146/76, with no finding of hypertension.  

The post-service record on appeal shows that in April 1949, the appellant underwent medical examination for purposes of employment in the U.S. Civil Service.  On examination, the appellant denied having any physical defects or disabilities.  A chest X-ray was negative.  The appellant's blood pressure was 145/90 and his heart and blood vessels were found to be normal.  The examiner further determined that no organic heart disease was present and hypertension was not diagnosed.  

Medical and administrative records corresponding to the appellant's federal civilian employment show that he was seen on multiple occasions prior to 1961 for various medical complaints, including a contusion on his foot in February 1951, a foreign body in his eye in September 1953, and a sprained ankle in October 1956.  These records are negative for complaints or findings of hypertension.  Performance appraisals and medical recommendation reports during this period also noted satisfactory physical fitness for the work performed with no diagnosis or findings of elevated blood pressure.  

In pertinent part, private clinical records dated from March 1957 to February 1958 show that in April 1957, the appellant sought treatment for pain in the cardiac region.  He claimed that in 1945, while in the Army, he had been told that he had hypertension although he had passed his physical and was inducted.  He indicated that in 1949, he was warned to quit smoking and drinking due to high blood pressure.  The appellant indicated that after his discharge from military service, he had passed annual physicals to work in the naval shipyard even though he felt sluggish.  Current examination showed that the appellant's blood pressure was 160/110.  The diagnosis was chronic hypertension.  

The appellant's federal employment records show that in January 1961, he was referred for medical examination after he reported that he had been diagnosed as having a heart condition manifested by occasional sharp pains in his chest.  On examination, the appellant reported that after slight activity, he felt short of breath and his heart rate increased.  The appellant's blood pressure was 140/80.  The examiner noted that the appellant had a definite history of sclerotic heart disease with ECG check.  The diagnosis was cardiac pathology.  In a January 1961 memorandum, the examining physician indicated that the appellant had coronary heart disease with arteriosclerosis.  He indicated that it would be extremely unwise for the appellant to work in occupations where sudden exertion was part of the job and further noted that he had recommended that the appellant refrain from driving a vehicle.  As a result of these findings, the appellant was granted a medical disability retirement from federal civilian employment.  

In a December 1964 letter, the appellant's private physician indicated that the appellant had been treated at his clinic at fairly regular intervals from October 1959 to August 1961.  The physician noted that during his visits, the appellant occasionally complained of chest pain but repeated examination failed to reveal heart disease.  The physician indicated that he was never able to make a diagnosis of organic heart disease.  He indicated that the appellant's complaints of chest pain did not appear to be organic in nature.  

In an August 1971 letter, the same private physician indicated that the appellant had not complained of chest pain since November 1964.  At that time, he had diagnosed the appellant's complaints as anginoid chest pain.  The appellant's private physician noted that the appellant had not been treated for chest pain since that time, although he had been seen for other complaints such as gouty arthritis.  

During an August 1971 VA medical examination, the appellant's complaints included shortness of breath with exertion.  His sitting blood pressure was 172/108.  A chest X-ray showed no evidence of heart disease.  An electrocardiogram was normal.  The diagnoses included hypertensive vascular disease.  

In September 1974, the appellant was hospitalized in connection with his complaints of chest pain.  He reported a history of essential hypertension since 1944.  The appellant was prescribed medication for hypertension.  

Subsequent clinical records show continued treatment for hypertension.  More recent clinical records include diagnoses of arteriosclerotic heart disease.  

During an informal conference with a Decision Review Officer in September 2004, the appellant reported that during his period of active duty, he had been told on several occasions that he had hypertension.  He also reported that he sought treatment for hypertension soon after service, although he was unable to recall specific information about where and when he was treated.   

In an October 2004 statement, the appellant indicated that he had had hypertension during his period of active duty.  He further indicated that after service separation, he was examined for a federal job in 1949 and was again told he had hypertension.  

In a December 2005 statement, the appellant recalled that annual physicals performed during the course of his federal employment from 1949 to 1959 had shown hypertension.  The appellant indicated that he had not been allowed to drive a vehicle due to hypertension.  

During his November 2006 Board hearing, the appellant testified that at his first military medical examination and again in 1947, he was told he had high blood pressure but he shrugged it off with a laugh.  The appellant testified that his military discharge medical examination also showed high blood pressure.  After his separation from service, the appellant indicated that he had applied for a federal job and was told he had high blood pressure and that he might not be hired as a result.  He indicated, however, that he was accepted anyway and worked in federal service for the next 8 or 9.  The appellant recalled that during these years, he underwent annual physicals and each time was told he had high blood pressure, although he was never advised of the actual readings.  The appellant indicated that in 1962, he was retired on disability due to high blood pressure.  

The appellant underwent VA medical examination in December 2009, at which he reported that he had been diagnosed as having hypertension on his military induction medical examination, although he was not treated for hypertension during active duty.  The appellant indicated that he started medication for hypertension in the mid 1950s and remained on medications.  The examiner diagnosed the appellant as having hypertension which had existed prior to service and had not been treated or exacerbated during service.  

The appellant again underwent VA medical examination in September 2010.  The examiner diagnosed the appellant as having hypertensive heart disease.  She noted that based on service treatment records dated in March 1961, the appellant had been diagnosed with the condition in service and had been medically discharged as a result.  

In June 2011, the RO requested a clarifying opinion, noting that the March 1961 record on which the examiner had based her opinion was a post-service civilian medical record, not one corresponding to his period of active service.  

In a December 2011 opinion, a VA examiner indicated that he had reviewed the appellant's four volume claims folder for purposes of providing the requested medical opinion.  Based on his review, the examiner concluded that it was less likely than not that the appellant's current hypertension had been incurred in or caused by service.  He noted that the appellant had entered active duty in January 1946 and had been discharged in January 1949.  In reviewing the claims folder, the examiner considered numerous blood pressure readings documented before, during, and after service separation.  Based on these readings, he noted that the appellant did not meet the criteria for a diagnosis of hypertension during service or shortly thereafter.  He explained that in order to meet the criteria for a diagnosis of hypertension, the individual must exhibit diastolic blood pressure readings predominately 90mm or more.  In order to meet the criteria for a diagnosis of isolated systolic hypertension, the individual must exhibit systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; 'isolated systolic hypertension' means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The appellant seeks service connection for hypertension, claiming that his hypertension had its inception during his period of active duty.  Indeed, he claims that he was specifically advised during service that he had hypertension.  The appellant further claims that after his separation from active service, he was examined on an annual basis during the course of his federal civilian employment from 1949 to 1961.  He recalls that during each annual physical, he was also told he had hypertension.  After reviewing the record, the Board finds that the preponderance of the evidence is against the claim.  

As a preliminary matter, the Board observes that the contemporaneous evidence of record does not support the appellant's contentions that he was diagnosed as having hypertension during service or within the first post-service year.  Rather, as set forth above, blood pressure readings during service were within normal limits.  Additionally at the appellant's January 1949 military discharge medical examination, his blood pressure was 146/76, with no complaints or findings of hypertension.  

The Board also notes that the contemporaneous post-service record on appeal contains no indication that the appellant was diagnosed as having hypertension, or that hypertension was manifest to a compensable degree, within one year of his separation from active service.  In fact, during an April 1949 medical examination for purposes of employment in the U.S. Civil Service, the appellant specifically denied having any physical defects or disabilities.  Moreover, examination showed that his heart and blood vessels were normal and his blood pressure was 145/90.  Hypertension was not diagnosed, nor is there any indication of blood pressure readings showing diastolic pressure predominantly 100, systolic pressure predominantly 160 or more, or the need for medication.  

Similarly, the Board notes that subsequent medical and administrative records from the appellant's federal civilian personnel file show that performance appraisals and medical recommendation reports also noted satisfactory physical fitness for the work performed, with no findings of hypertension within several years of service separation.  

Although the appellant is certainly competent to state that he was told he had hypertension during service or within the first post-service year, the Board finds that such statements are not credible as the objective evidence contradicts his recollections.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

The contemporaneous post-service medical evidence strengthens the conclusion that hypertension had not been diagnosed during the appellant's period of active service or within the first post-service year.  Again, although the appellant reported medical problems on several occasions during service and during his subsequent federal employment, at no time did he report hypertension nor is there any indication of hypertension prior to 1957.  Similarly post-service performance appraisals and medical recommendation reports also noted satisfactory physical fitness for the work performed, with no findings of hypertension within several years of service separation.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)); see also Maxson v. West, 12 Vet. App. 453, 459 (1999) (noting that a time lapse between alleged injury and complaint of treatment can weigh against a finding of service connection).

The Board finds that the contemporaneous records are entitled to more probative weight than the recollections of the appellant of events which occurred decades previously.  The Board finds that the contemporaneous, objective documentary evidence in service and after service, both of which indicate that hypertension was not diagnosed until 1957, more than eight years after service separation, is more probative than the remote assertions of the appellant made in the context of a claim for monetary benefits.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Board also notes that the record on appeal contains no probative evidence establishing that the appellant's current hypertension is causally related to his active service or any incident therein.  Indeed, as set forth above, in a December 2011 opinion, a VA examiner explained that, based on his review of the record, and considering the medical criteria for a diagnosis of hypertension, it was less likely than not that the appellant's current hypertension had been incurred in or caused by service.  The Board considers this opinion to be persuasive and assigns it significant probative weight.  The opinion was provided by a qualified medical professional who has the clear expertise necessary to opine on the matter at issue in this case.  In addition, the examiner reviewed voluminous medical records and cited to the evidence in providing the requested opinion.

Again, the Board has considered the December 2009 VA medical examination report, but for reasons discussed in detail in its April 2010 remand, finds it to be of little probative value.  In short, the examiner failed to provide a clear rationale for his opinion and his conclusions do not appear to be consistent with the evidence of record.  Similarly, the Board find the September 2010 VA medical examination report to be of little probative value as it appears to be based on an inaccurate factual premise, i.e. that the appellant was on active duty in 1961.  Thus, the Board finds that neither opinion provides a basis upon which to grant the benefit sought.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence"); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  

In summary, the Board finds that the most probative evidence shows that hypertension was not present during the appellant's active service or manifest to a compensable degree within one year of separation, nor is his current hypertension causally related to his active service or any incident therein.  Under these circumstances, the preponderance of the evidence is against the claim of service connection for hypertension.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


